DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 2021 was filed after the mailing date of the patent application on 07 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 07 December 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  Said claim recites “the subcarrier” while Claim 1 recites “a same subcarrier”.  Here, Examiner respectfully suggests that claim clarity will be improved by amending “the subcarrier” to “the same subcarrier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2 and Claim 9, said claims recite “the DMRS port index” while claim 1 recites “a higher DMRS port index” and “a lower DMRS port index”.  Here, the recitation, “the DMRS port index”, renders said claims unclear because Examiner is unable to distinguish whether Applicant intends to refer to “a higher DMRS port index” and “a lower DMRS port index”.  
Regarding Claim 10, Claim 10 is likewise rejected for depending upon Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20210160025 A1; hereinafter referred to as “Gao”) in view of Kim et al. (US 20180041259 A1; hereinafter referred to as “Kim”).
Regarding Claim 11, Gao discloses a user equipment (UE) (¶105 & Fig. 10, Gao discloses a terminal device 120) for receiving a phase tracking reference signal (PT- RS) in a wireless communication system (Abstract, Gao discloses the terminal device configures resource for a phase tracking reference signal (PTRS) and transmits the PTRS), the UE comprising: 
at least one radio frequency (RF) module (¶105 & Fig. 10, Gao discloses the terminal device includes a transmitter and receiver 1040); 
at least one processor (¶105 & Fig. 10, Gao discloses the terminal device includes a processor 1000); and 
at least one memory operably connected to the at least one processor and configured to store instructions executable by the at least one processor to perform operations (¶105 & ¶107 & Fig. 10, Gao discloses the terminal device includes memory 1020 coupled to the processor where the memory stores a program for execution by the processor) comprising: 
determining a first resource for the PT-RS (¶43 &  Fig. 2 (211), Gao discloses determining, by the terminal device, a phase tracking reference signal (PTRS) configuration by receiving, by the terminal device from the network device, PTRS configuration.  ¶69-70, Guo further discloses that the PTRS configuration defines resource elements where the PTRS is located) based on that the PT-RS is associated with a higher demodulation reference signal (DMRS) port index of two DMRS port indices (¶43 &  Fig. 2 (211), Gao discloses configuring the PTRS configuration is based upon port of the PTRS and the port of the DMRS and the DMRS configuration type.  ¶70, Gao discloses that the PTRS port may be associated with at least two DMRS ports) which are code division multiplexed in a time domain (CDM-T) (¶69-71, Gao discloses PTRS and the DMRS are code division multiplexed (CDM) in time); and 
controlling the at least one RF module to receive the PT-RS on the first resource (¶43 &  Fig. 2 (212) & Claim 27, Gao discloses receiving, by the terminal device, a phase tracking reference signal (PTRS) on resource elements according to the PTRS configuration).
However, Gao does not explicitly disclose the first resource is located (i) on a same subcarrier as a second resource for the PT-RS associated with a lower DMRS port index of the two CDM-T DMRS port indices and (ii) on a different symbol from the second resource.
Kim, a prior art reference in the same field of endeavor, teaches the first resource is located (i) on a same subcarrier as a second resource for the PT-RS associated with a lower DMRS port index of the two CDM-T DMRS port indices (¶77 & Fig. 2 & Fig. 3, Kim teaches that the resources on which the PCRS is located occur on resources where the PCRS ports are associated with lower DMRS ports that are lower than the PCRS ports) and (ii) on a different symbol from the second resource (Fig. 2 & Fig. 3, Kim shows that the PCRS occurs on different resource elements which occur on different symbols).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by requiring that  the first resource is located (i) on a same subcarrier as a second resource for the PT-RS associated with a lower DMRS port index of the two CDM-T DMRS port indices and (ii) on a different symbol from the second resource as taught by Kim because the efficiency of the frequency band is improved by using phase reference signals to calculate phase error (Kim, ¶44).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 2, Gao in view of Kim discloses the method of claim 1.
However, Gao does not explicitly disclose a position of the subcarrier on which the first resource is located is determined based on higher layer signaling and the DMRS port index associated with the PT-RS.
Kim, a prior art reference in the same field of endeavor, teaches a position of the subcarrier on which the first resource is located is determined based on higher layer signaling and the DMRS port index associated with the PT-RS (¶76, Kim teaches the association with the DMRS port number p and the PCRS port number q can be signaled using Radio Resource Control (RRC) signaling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by requiring that a position of the subcarrier on which the first resource is located is determined based on higher layer signaling and the DMRS port index associated with the PT-RS as taught by Kim because the efficiency of the frequency band is improved by using phase reference signals to calculate phase error (Kim, ¶44).
Regarding Claim 4, Gao in view of Kim discloses the method of claim 1.
Gao further discloses a time density of the PT-RS is 2 or 4 (¶46, Gao discloses that the time density is either 2 or 4).
Regarding Claim 5, Gao in view of Kim discloses the method of claim 4.
Gao further discloses the time density of the PT-RS is determined based on a modulation and coding scheme (MCS) scheduled for the UE (¶46, Gao discloses that the time density is based on the modulation and coding scheme (MCS)).
Regarding Claim 12, Gao in view of Kim discloses the UE of claim 11.
Gao further discloses the UE communicates with at least one of a mobile terminal, a network, or an autonomous driving vehicle except a vehicle including the UE (¶43 &  Fig. 2 (211), Gao discloses that the terminal communicates with a network device 110).
Regarding Claim 13, Gao discloses a base station (¶105 & Fig. 10, Gao discloses a network device 110) for transmitting a phase tracking reference signal (PT-RS) in a wireless communication system (Abstract, Gao discloses a network device configures resource for a phase tracking reference signal (PTRS) and transmits the PTRS), the base station comprising: 
at least one radio frequency (RF) module (¶105 & Fig. 10, Gao discloses the network device includes a transmitter and receiver 1040); 
at least one processor (¶105 & Fig. 10, Gao discloses the network device includes a processor 1000); and 
at least one memory operably connected to the at least one processor and configured to store instructions executable by the at least one processor to perform operations (¶105 & ¶107 & Fig. 10, Gao discloses the network device includes memory 1020 coupled to the processor where the memory stores a program for execution by the processor) comprising: 
generating the PT-RS (¶43 &  Fig. 2 (211), Gao discloses generating, by the network device, a phase tracking reference signal (PTRS) configuration); 
mapping the PT-RS to a first resource (¶43 &  Fig. 2 (211), Gao discloses configuring, by the network device, a phase tracking reference signal (PTRS) configuration) based on that the PT-RS is associated with a higher demodulation reference signal (DMRS) port index of two DMRS port indices (¶43 &  Fig. 2 (211), Gao discloses configuring the PTRS configuration is based upon port of the PTRS and the port of the DMRS and the DMRS configuration type.  ¶70, Gao discloses that the PTRS port may be associated with at least two DMRS ports) which are code division multiplexed in a time domain (CDM-T) (¶69-71, Gao discloses PTRS and the DMRS are code division multiplexed (CDM) in time); and 
controlling the at least one RF module to transmit the PT-RS to a user equipment (UE) on the first resource (¶36 & ¶43 & &  Fig. 2 (212) & Claim 31, Gao discloses transmitting, by the network device to the terminal device, PTRS on resources according to the PTRS configuration).
However, Gao does not explicitly disclose the first resource is located (i) on a same subcarrier as a second resource for the PT-RS associated with a lower DMRS port index of the two CDM-T DMRS port indices and (ii) on a different symbol from the second resource.
Kim, a prior art reference in the same field of endeavor, teaches the first resource is located (i) on a same subcarrier as a second resource for the PT-RS associated with a lower DMRS port index of the two CDM-T DMRS port indices (¶77 & Fig. 2 & Fig. 3, Kim teaches that the resources on which the PCRS is located occur on resources where the PCRS ports are associated with lower DMRS ports that are lower than the PCRS ports) and (ii) on a different symbol from the second resource (Fig. 2 & Fig. 3, Kim shows that the PCRS occurs on different resource elements which occur on different symbols).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by requiring that  the first resource is located (i) on a same subcarrier as a second resource for the PT-RS associated with a lower DMRS port index of the two CDM-T DMRS port indices and (ii) on a different symbol from the second resource as taught by Kim because the efficiency of the frequency band is improved by using phase reference signals to calculate phase error (Kim, ¶44).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim in further view of Yuan et al. (US 20200374084 A1; hereinafter referred to as “Yuan”).
Regarding Claim 3, Gao in view of Kim discloses the method of claim 1.
However, Gao does not explicitly disclose based on that the two DMRS port indices are based on DMRS configuration type 1, a combination of the two DMRS port indices is one of {#1004, #10001,{#1005, #10011,{#1006, #1002}, or {#1007, #10031, and wherein based on that the two DMRS port indices are based on DMRS configuration type 2, a combination of the two DMRS port indices is one of {#1006, #10001,{#1007, #1001},{#1008, #1002},{#1009, #1003},{#1010, #1004}, or {#1011, #1005}.
Yuan, a prior art reference in the same field of endeavor, teaches based on that the two DMRS port indices are based on DMRS configuration type 1, a combination of the two DMRS port indices is one of {#1004, #10001,{#1005, #10011,{#1006, #1002}, or {#1007, #1003} (¶93 & Table 7.4.1.1.2-1 & Table 7.4.1.1.2-2, Yuan teaches that a DMRS configuration type 1 comprises port numbers is one of {1000,1004} and {1001,1005} for CDM Group 0 or {1002,1006} and {1003,1007} for CDM Group 1), and wherein based on that the two DMRS port indices are based on DMRS configuration type 2, a combination of the two DMRS port indices is one of {#1006, #10001,{#1007, #1001},{#1008, #1002},{#1009, #1003},{#1010, #1004}, or {#1011, #1005} (¶93 & Table 7.4.1.1.2-1 & Table 7.4.1.1.2-2, Yuan teaches that a DMRS configuration type 1 comprises port numbers is one of is one of {#1006, #1000} and {#1007, #1001} for CDM Group 0, {#1008, #1002} and {#1009, #1003} for CDM Group 1, and {#1010, #1004} or {#1011, #1005} for CDM Group 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Kim by requiring that the two DMRS port indices are based on DMRS configuration type 1, a combination of the two DMRS port indices is one of {#1004, #10001,{#1005, #10011,{#1006, #1002}, or {#1007, #10031, and wherein based on that the two DMRS port indices are based on DMRS configuration type 2, a combination of the two DMRS port indices is one of {#1006, #10001,{#1007, #1001},{#1008, #1002},{#1009, #1003},{#1010, #1004}, or {#1011, #1005} as taught by Yuan because ambiguity in uplink control information (UCI) bit ordering in uplink control signal transmission and reception is reduced (Yuan, ¶28).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474